DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/714081.   Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant IDS filed 02/14/2020; 03/09/2020 and 02/23/2021 have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.   

In Claim 6 “sealing means” is interpreted to mean a sealing ring or an O ring.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 5-10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Schuller 20150167843.



Regarding claim 2 wherein a pressure conducting channel (28) is formed on the outer side of the internal tube section.

Regarding claim 5 the piston lies against and/or slides along the internal tube section (inside 14) and/or lies in a fluid-tight manner (seals 24 and 39) against the internal tube section.

Regarding claim 6 the piston has a sealing means 24 which seals the piston on the internal tube section in a fluid-tight manner.

Regarding claim 7 the sealing means is a sealing ring (24) or an O ring.



Regarding claim 9 an inner side of the internal tube section (inside 14) forms a housing inner wall against which the piston (16) lies.

Regarding claim 10 the internal tube section is of rectilinear and/or cylindrical design at least along a portion on which the piston (16) is guided.


Claim(s) 1, 5-10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Iwanaka 20190047570.

Regarding claim 1 Iwanaka shows: A locking unit (Fig 2 and enlarged insert below), in particular for the a parking lock of an automatic transmission, for locking the movement of a piston (14b) which is movable by a drive and in particular can be acted upon with pressure or hydraulic pressure (at 14a), the locking unit having a solenoid (19) and at least one latching element (end of A, C), and the latching element interacting with the an armature or an armature rod (A in insert) of the solenoid, and the piston having at least one latching receptacle (between B,C in insert), and the piston being securable by the retaining interaction of the latching element with the latching receptacle (Fig 2), 


Regarding claim 5 the piston (14b) lies against and/or slides along the internal tube section (E) and/or lies in a fluid-tight manner (seals F) against the internal tube section.

Regarding claim 6 the piston has a sealing means (F) which seals the piston on the internal tube section in a fluid-tight manner.

Regarding claim 7 the sealing means is a sealing ring (F) or an O ring.

Regarding claim 8 the sealing ring (F) or the O ring is provided in an encircling step (step out at F) of the piston; and/or the sealing ring (F) or the O ring is provided in a piston thrust piece of the piston.  (hydraulic pressure on Step at F provides thrust)

Regarding claim 9 an inner side of the internal tube section (inside 14) forms a housing inner wall against which the piston (16) lies.

Regarding claim 10 the internal tube section is of rectilinear and/or cylindrical design at least along a portion on which the piston is guided.


    PNG
    media_image1.png
    637
    580
    media_image1.png
    Greyscale

Claim(s) 1,2, 5, 9-10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Frait 9193336.

Regarding claim 1 Frait shows: A locking unit (Fig 2), in particular for the a parking lock of an automatic transmission, for locking the movement of a piston (70) which is movable by a drive and in particular can be acted upon with pressure or hydraulic pressure (from 58), the locking unit having a solenoid (20) and at least one latching 

Regarding claim 2 wherein a pressure conducting channel (42 to 82) is formed on the outer side of the internal tube section 60.

Regarding claim 5 the piston 70 lies against and/or slides along the internal tube section (60) and/or lies in a fluid-tight manner against the internal tube section.

Regarding claim 9 an inner side of the internal tube section (60) forms a housing inner wall against which the piston lies.

Regarding claim 10 the internal tube section is of rectilinear and/or cylindrical design at least along a portion on which the piston (70) is guided.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Frait 9193336 as applied to claim1 above, and further in view of Heubner DE102016014523 using US 2018/0154881 to interpret.
Regarding claim 3 Frait shows the piston 70 in a housing (hashed lines in Fig 2) but Frait is silent about the housing material.   However in a parking brake mechanism Heubner discloses wherein a piston (164) is at least partially arranged in a housing (32, 56, 58 paragraphs 0043, 0046, 0047) which is at least partially formed from plastic.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to form the housing of Frait out of plastic with the motivation that plastic can be molded into complex shapes at low cost without requiring machining of each part.
Regarding claim 4 In Frait the internal tube section (60) is (axially movably) connected to the housing or is part of the housing (broadly where it passes through the housing).


s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaka WO2017169509 using US 2019/0047570 to interpret as applied to claim1 above, and further in view of Heubner DE102016014523 using US 2018/0154881 to interpret.
Regarding claim 3 Iwanaka shows the piston 14b in a housing (14) but Iwanaka is silent about the housing material.   However in a parking brake mechanism Heubner discloses wherein a piston (164) is at least partially arranged in a housing (32, 56, 58 paragraphs 0043, 0046, 0047) which is at least partially formed from plastic.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to form the housing of Iwanaka out of plastic with the motivation that plastic can be molded into complex shapes at low cost without requiring machining of each part.
Regarding claim 4 In Iwanaka the internal tube section (Insert F) is connected to the housing or is part of the housing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659